DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 5/25/2021, in which claims 2, 13, and 14 was amended, and claims 2- 14 was presented for examination.
3.	Claims 2 - 14 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 2 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.1	As per double patent rejection, applicant argues in substance in pages 11 – 13 that there is some element in independent claim 14 that was not disclose in the co-pending application.
	Examiner understands that the instant claim is narrower than the co-pending application, however, the same concepts are claimed in both applications, the claimed features are not patentable distinct from each other. The instant application claimed “identifying one or more species in an undifferentiated environmental sample comprising a plurality of nucleic acid sequences corresponding to one or more species”. The identification process defined in the claimed involves the process of comparing genomic 
5.2	As per rejection of claim 2, under 35 USC 103, a new reference is cited to address the amended limitation argued by the applicant. See detail rejection below.
5.3	Thus, the rejection is maintained.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/887,850.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application #: 16/257,552 
Co-pending Application #: 16/887,850
14. (New) A method for identifying one or more species in an undifferentiated environmental sample comprising a plurality of nucleic acid sequences corresponding to one or more species, the method performed at a system comprising a processor and memory, the method comprising: loading one or more indices representing a plurality of reference nucleic acid sequences, wherein the one or more indices each comprises a respective plurality of elements, each element corresponding to a potential nucleic acid sequence permutation, wherein the one or more indices are limited, based on statistical methods regarding which permutations are most likely to occur, to less than a total possible number of permutations, receiving data comprising a plurality of data structures, each of the plurality of data structures digitally representing a respective nucleic acid sequence;  va-531588Application No.: 16/257,55212 Docket No.: 73964-20022.01 for each of the nucleic acid sequences in the received data, attempting to align the nucleic acid sequence to each of reference nucleic acid sequences using the one or more indices; for each of the nucleic acid sequences in the received data, determining, using the one or more indices, whether the nucleic acid sequence is successfully aligned to any one or more of the reference nucleic acid sequences; for each one of the reference nucleic acid sequences, calculating a respective alignment ratio based on the number of nucleic acid sequences that were determined to be successfully aligned to the respective reference nucleic acid sequence and based on the total number of nucleic acid sequences in the received data; and generating and storing the plurality of calculated alignment ratios for the received data.
1. A computer-enabled method for determining whether an organism is genetically engineered, the method comprising: receiving nucleic acid sequence data representing a plurality of input reads; comparing the nucleic acid sequence data for each read of the plurality of reads with a first set of nucleic acid sequence reference data, the first set of reference data representing a plurality of evolutionary variations of an organism; calculating, for each evolutionary variation of the plurality of variations of the organism, a ratio between a first number of the plurality of input reads over a second number of the plurality of input reads, wherein the first number is indicative of a number of the plurality of input reads that, based on the comparison, align with the first set of nucleic acid sequence reference data within a predefined range, and wherein the second number indicates a total number of the plurality of input reads; inputting the ratio into a machine-learning-based classifier to obtain data indicative of whether the plurality of input reads corresponds to one or more engineered organisms. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	Claims 2 – 5, 7, 11, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2011/0270533 A1), in view of Parida L. P. (US 2008/0027656 A1), in view of Verdine et al (US 2005/0239102 A1), and further in view of Quake et al (US 2012/0295810 A1).
As per claim 2, Zhang et al (US 2011/0270533 A1) discloses,
A system for identifying one or more species in an undifferentiated environmental sample (para.[0006]; “sequencing or resequencing can be used to characterize the genetic diversity within the organism's species or between closely related species”, para.[0044]; “direct or indirect nucleotide identification systems” and para.[0065]; “the sequencing instrument 1100 can determine the sequence of a nucleic acid, such as a polynucleotide or an oligonucleotide”).
comprising a plurality of nucleic acid sequences corresponding to one or more species (para.[0044]; “"nucleic acid sequencing data," "nucleic acid sequencing information," "nucleic acid sequence,” …… denotes any information or data that is indicative of the order of the nucleotide bases (e.g., adenine, guanine, cytosine, and thymine/uracil) in a molecule (e.g., whole genome, whole transcriptome, exome, oligonucleotide, polynucleotide, fragment, etc.) of DNA or RNA”).
the system comprising: a processor; and a memory storing instructions executable by the processor (para.[0051]; “computer system 100 can include a bus 102 …… and a processor 104 coupled with bus 102 for processing information. In various embodiments, computer system 100 can also include a memory”).
to cause the system to: load one or more indices representing a plurality of reference nucleic acid sequences (para.[0006]; “obtain a reference sequence from the second data store” and para.[0069]; “the reference data storage 208 can be any database device, storage system or implementation (e.g., data storage partition, etc.) that is configured to organize and store reference sequences (e.g., whole/partial genome, whole/partial exome, etc.) such that the data can be searched and retrieved manually (i.e., by a database administrator/client operator) or automatically”). 
wherein the one or more indices each comprises a respective plurality of elements (para.[0013]; “each of the plurality of paired sequence reads comprise a pair of pairwise sequences separated by an intervening length”).
receive data comprising a plurality of data structures, each of the plurality of data structures digitally representing a respective nucleic acid sequence (para.[0069]; “sample sequence data storage 204 can be any database storage device, system or implementation (e.g., data storage partition, etc.) that is configured to organize and store nucleic acid sequence read data generated by nucleic acid sequencer 202 such that the data can be searched”).
for each of the nucleic acid sequences in the received data, attempt to align the nucleic acid sequence to each of reference nucleic acid sequences using the one or more indices (para.[0071]; “reference mapping engine 210 can be configured to obtain sample nucleic acid sequence reads from the sample data storage 204 and map them against one or more reference sequences obtained from the reference data storage 208 to assemble the reads into a sequence that is similar”).
for each of the nucleic acid sequences in the received data, determine, using the one or more indices, whether the nucleic acid sequence is successfully aligned to any one or more of the reference nucleic acid sequences (para.[0071]; “analyzed by one or more optional tertiary analysis engines 214 to identify differences in the genetic makeup (genotype), gene expression or epigenetic status of individuals that can result in large differences in physical characteristics (phenotype)” and para.[0158]; “the first fragment sequence read is aligned against the reference sequence to identify all potential alignments for the first fragment sequence read”).
and generate and store the plurality of calculated alignment ratios for the received data (para.[0132]; “the mapping module 1220 can generate an indexed binary format file ( e.g., * .BAM file) that stores the mapped reads”).
	Zhang does not specifically disclose each element corresponding to a potential nucleic acid sequence permutation.
However, Parida L. P. (US 2008/0027656 A1) in an analogous art discloses,
each element corresponding to a potential nucleic acid sequence permutation (para.[0017]; “genomes are viewed as permutations where each integer corresponds
to a unique gene or marker”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate reconstruction of genomic common ancestors using PQ tree of the system of Prida into reconstruction of genome sequence of the system of Zhang for improving the alignment of genomic sequence.
	Neither Zhang nor Prida specifically disclose wherein the one or more indices are limited, based on statistical methods regarding which permutations are most likely to occur, to less than a total possible number of permutations.
	However, Verdine et al (US 2005/0239102 A1) in an analogous art discloses,
wherein the one or more indices are limited, based on statistical methods regarding which permutations are most likely to occur, to less than a total possible number of permutations (para.[014]; “array contains between 50 and 100%, inclusive, of every sequence permutation of different nucleotides and nucleotide analogs used in the array, for an oligomer of a particular length”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate oligonucleotide library of Verdine into reconstruction of genome sequence of the system of Zhang and Prida for detecting hybridization between complementary probe and nucleic acid sequences.
	Neither Zhang nor Prida nor Verdine specifically disclose for each one of the reference nucleic acid sequences, calculate a respective alignment ratio based on the number of nucleic acid sequences that were determined to be successfully aligned to the respective reference nucleic acid sequence and based on the total number of nucleic acid sequences in the received data.
	However, Quake et al (US 2012/0295810 A1) in an analogous art discloses,
for each one of the reference nucleic acid sequences, calculate a respective alignment ratio based on the number of nucleic acid sequences that were determined to be successfully aligned to the respective reference nucleic acid sequence and based on the total number of nucleic acid sequences in the received data (para.[0117]; “the amount of one or more nucleic acids from the donor sample is determined as a ratio of the total nucleic acids in the sample. In some embodiments, the amount of one or more nucleic acids from the donor sample is determined as a ratio or percentage compared to one or more reference nucleic acids in the sample …..the amount of one or more nucleic acids from the transplant donor can be determined to be 10% of the total nucleic acids in the sample”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Quake into the combine teaching of Zhang, Prida, and Verdine to determine the level of matching of genomic data for monitoring organ transplant patients for rejections that are sensitive, thereby eliminating the problem that may arise by transplanting unmatched organ to a patient.

As per claim 3, the rejection of claim 2 is incorporated and further Zhang et al (US 2011/0270533 A1) discloses,
wherein attempting to align a nucleic acid sequence to each of reference nucleic acid sequences and determining whether a nucleic acid sequence is successfully aligned to any one or more of the reference nucleic acid sequences comprises (para.[0158]; “first fragment sequence read is aligned against the reference sequence to identify all potential alignments for the first fragment sequence read, wherein each potential alignment has an associated alignment quality value”). 
for a given nucleic acid sequence in the received data and a given reference nucleic acid sequence: identifying, in a the portion of the received data associated with the given nucleic acid sequence, a subsequence of the given nucleic acid sequence (para.[0158]; “the second fragment sequence read is aligned against the reference sequence to identify all potential alignments for the second fragment sequence read, wherein each potential alignment has an associated alignment quality value. In various embodiments the alignment quality value can be calculated by using an alignment scoring function where score”).
computing a hash of the subsequence to determine a corresponding element of the one or more indices (para.[0163]; “sequence information can be stored in a hash table in a format that allows for only a portion of the compact representation to be analyzed”). 
wherein the corresponding element includes position data reflecting one or more positions of the given reference nucleic acid sequence containing a part of the subsequence (para.[0151]; “nucleic acid sequence information as long as the schema or format can convey the base identity and position”).
comparing the subsequence with the given reference nucleic acid sequence at the one or more positions of the given reference nucleic acid sequence (para.[0071]; “obtain sample nucleic acid sequence reads from the sample data storage 204 and map them against one or more reference sequences obtained from the reference data storage”). 
determining, based on the comparison, whether a number of bases greater than a predetermined threshold number of bases are mismatched (para.[0104]; “determined if the number of hits exceeds a certain threshold, Z. If the number of hits does not exceed the threshold, step 480 is executed. If the number of hits meets or exceeds the threshold”). 
and determining, when the number of mismatched bases is less than the predetermined threshold number of bases, that the subsequence is aligned with the given reference nucleic acid sequence (para.[0091]; “If the number of hits decreases to between 1 and the threshold number Z, the iterations stop and the hits are reported for that read”).  

As per claim 4, the rejection of claim 2 is incorporated and further Zhang et al (US 2011/0270533 A1) discloses,
wherein the instructions are executable by the processor to cause the system to display one or more of the highest alignment ratios of the plurality of calculated alignment ratios (para.[0081]; “location and corresponding alignment extensions with the best score can be chosen for the final alignment of the read”).  

As per claim 5, the rejection of claim 2 is incorporated and further Zhang et al (US 2011/0270533 A1) discloses,
wherein the instructions are executable by the processor to cause the system to display an alignment ratio of the plurality of calculated alignment ratios in accordance with a determination that the alignment ratio exceeds a predetermined ratio threshold (para.[0089]; “if the number of hits found is between 1 and a threshold number Z, no further processing is done and the hits for that read are reported. In various embodiments, the threshold number Z is user defined. In various embodiments, the threshold number Z is automatically determined”). va-531588Application No.: 16/257,5529 Docket No.: 73964-20022.01  

As per claim 7, the rejection of claim 2 is incorporated and further Zhang et al (US 2011/0270533 A1) discloses,
wherein the one or more indices comprises a plurality of species-specific indices, each species-specific index of the plurality of species-specific indices representing a reference nucleic acid sequence of a single specific species (para.[0071]; “identify various genomic variants (in the assembled sequence) due to mutations, recombination/crossover or genetic drift”   and para.[0077]; “reference genomes of higher order organisms (e.g., humans, primates, fish, etc.)”).

As per claim 11, the rejection of claim 2 is incorporated and further Zhang et al (US 2011/0270533 A1) discloses,
wherein the nucleic acid sequence comprises one of DNA, cDNA, RNA, mRNA, or PNA (para.[0065]; “nucleic acid can include DNA or RNA, and can be single stranded, such as ssDNA and RNA, or double stranded, such as dsDNA or a RNA/cDNA pair”).

Claim 13 is a non-transitory computer-readable storage medium claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 14 is a method claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

8.	Claims 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2011/0270533 A1), in view of Parida L. P. (US 2008/0027656 A1), in view of Verdine et al (US 2005/0239102 A1), in view of in view of Quake et al (US 2012/0295810 A1), and further in view of Roth C. (WO 2010/104608 A2).
As per claim 6, the rejection of claim 2 is incorporated, Zhang et al (US 2011/0270533 A1), Parida L. P. (US 2008/0027656 A1), Verdine et al (US 2005/0239102 A1), and Quake et al (US 2012/0295810 A1) does not discloses wherein the one or more indices comprise a single index representing the plurality of reference nucleic acid sequences.  
	However, Roth C. (WO 2010/104608 A2) in an analogous art discloses,
wherein the one or more indices comprise a single index representing the plurality of reference nucleic acid sequences (para.[0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate reference genome indexing of the system of Roth into oligonucleotide library of Verdine and reconstruction of genome sequence of the system of Zhang, Prida, and Quake for improved mapping and aligning sequence to a reference genome, thereby enable user to structurally arrange the genomic data.

As per claim 8, the rejection of claim 2 is incorporated, Zhang et al (US 2011/0270533 A1), Parida L. P. (US 2008/0027656 A1), Verdine et al (US 2005/0239102 A1), and Quake et al (US 2012/0295810 A1) does not generate and store at least one generated index of the one or more indices; receive reference data representing a reference nucleic acid sequence associated with the generated index; identify, in the reference data, a first reference subsequence of the reference nucleic acid sequence associated with the generated index, wherein the first reference subsequence is retrieved from a first position of the nucleic acid sequence associated with the generated index; compute a hash of the first reference subsequence to determine a first corresponding element of the generated index; and store, in the first corresponding element of the generated index, position data reflecting the first position and indicating the reference nucleic acid sequence associated with the generated index.
	However, Roth C. (WO 2010/104608 A2) in an analogous art discloses,
wherein the instructions are executable by the processor to cause the system to: generate and store at least one generated index of the one or more indices (para.[0021]; “indexing a reference genome ….. selecting a reference genome to index” and para.[0029]; “the association of position numbers to index regions in a hash table”).
receive reference data representing a reference nucleic acid sequence associated with the generated index (para.[0025]; “mapping a sequence read to a reference genome”).
identify, in the reference data, a first reference subsequence of the reference nucleic acid sequence associated with the generated index (para.[0025]; “comparing a first sequence read against the index regions stored in the indexing hash table, to identify matches”).
wherein the first reference subsequence is retrieved from a first position of the nucleic acid sequence associated with the generated index (para.[0021]; “assigning a first position number to a first sequence of nucleic acids that corresponds to a first index region of the reference genome” and para.[0025]; “identifying all candidate locations on the reference genome that the first sequence read can be mapped against”). 
compute a hash of the first reference subsequence to determine a first corresponding element of the generated index (para.[0025]; “creating an indexing hash table that associates position numbers to sequences of nucleic acids”). 
and store, in the first corresponding element of the generated index, position data reflecting the first position and indicating the reference nucleic acid sequence associated with the generated index (para.[0025]; “associates a first set of position numbers to a first set of sequences of nucleic acids corresponding to index regions within the reference genome; and (2) associates a second set of position numbers to a
second set of sequences of nucleic acids corresponding to index regions within the reference genome”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate reference genome indexing of the system of Roth into oligonucleotide library of Verdine and reconstruction of genome sequence of the system of Zhang, Prida, and Quake for improved mapping and aligning sequence to a reference genome, thereby enable user to structurally arrange the genomic data.


As per claim 9, the rejection of claim 8 is incorporated and further Roth C. (WO 2010/104608 A2) discloses,
wherein the instructions are executable by the processor to cause the system to: identify, in the reference data, a second reference subsequence of the nucleic acid sequence associated with the generated index (para.[0021]; “indexing a reference genome ….. selecting a reference genome to index” and para.[0029]; “the association of position numbers to index regions in a hash table”). 
wherein the second reference subsequence is retrieved from a va-531588Application No.: 16/257,55210 Docket No.: 73964-20022.01 second position of the nucleic acid sequence associated with the generated index different from the first position (para.[0021]; “assigning a first position number to a first sequence of nucleic acids that corresponds to a first index region of the reference genome” and para.[0025]; “identifying all candidate locations on the reference genome that the first sequence read can be mapped against”). 
compute a second hash of the second reference subsequence to determine a second corresponding element of the generated index (para.[0025]; “creating an indexing hash table that associates position numbers to sequences of nucleic acids”). 
and store, in the second corresponding element of the generated index, position data reflecting the second position and indicating the reference nucleic acid sequence associated with the generated index (para.[0025]; “associates a first set of position numbers to a first set of sequences of nucleic acids corresponding to index regions within the reference genome; and (2) associates a second set of position numbers to a second set of sequences of nucleic acids corresponding to index regions within the reference genome”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate reference genome indexing of the system of Roth into oligonucleotide library of Verdine and reconstruction of genome sequence of the system of Zhang, Prida, and Quake for improved mapping and aligning sequence to a reference genome, thereby enable user to structurally arrange the genomic data.

As per claim 10, the rejection of claim 9 is incorporated and further Roth C. (WO 2010/104608 A2) discloses,
wherein the second position is offset from the first position by one base (para.[0021]; “second position number to a second sequence of nucleic acids”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate reference genome indexing of the system of Roth into oligonucleotide library of Verdine and reconstruction of genome sequence of the system of Zhang, Prida, and Quake for improved mapping and aligning sequence to a reference genome, thereby enable user to structurally arrange the genomic data.
 
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2011/0270533 A1), in view of Parida L. P. (US 2008/0027656 A1), in view of Verdine et al (US 2005/0239102 A1), in view of Quake et al (US 2012/0295810 A1), and further in view of Karlsen et al (US 2010/0114918 A1).
As per claim 12, the rejection of claim 2 is incorporated, Zhang et al (US 2011/0270533 A1), Parida L. P. (US 2008/0027656 A1), and Verdine et al (US 2005/0239102 A1), and Quake et al (US 2012/0295810 A1) does not discloses wherein the length of the subsequence is 16 bases.  
	However, Karlsen et al (US 2010/0114918 A1) in an analogous art discloses,
wherein the length of the subsequence is 16 bases (para.[0060]; “length N of the degenerate subsequence is selected from the group consisting of 5 bases, 6 bases, 7 bases, 8 bases, 9 bases, 10 bases, 11 bases, 12 bases, 13 bases, 14 bases, 15 bases, 16 bases”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate identification of individual nucleic acid of the system of Karlsen into oligonucleotide library of Verdine and reconstruction of genome sequence of the system of Zhang, Prida, and Quake for identification of different bacteria present in samples containing mixed nucleic acid population.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/12/2021